09/08/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0343



                             No. DA 20-0343

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

WILLIAM JAMES HARNING,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until October 12, 2020 to

prepare, file, and serve the Appellant’s opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                September 8 2020